Case: 19-10553    Date Filed: 05/26/2020   Page: 1 of 2



                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-10553
                          ________________________

                       D.C. Docket No. 0:18-cv-60912-BB


TROPICAL PARADISE RESORTS, LLC,
a Florida limited liability company,
d.b.a. Rodeway Inn & Suites,

                                                                 Plaintiff-Appellee,

CHOICE HOTELS, INC.,

                                                             Defendant-Appellee,

                                        versus

POINT CONVERSIONS, LLC
a Delaware limited liability company,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (May 26, 2020)
               Case: 19-10553     Date Filed: 05/26/2020   Page: 2 of 2



Before JORDAN, TJOFLAT and HULL, Circuit Judges.

PER CURIAM:

      After careful review of the record, and with the benefit of oral argument, we

find no reversible error in the district court’s October 9, 2018 order, dismissing

without prejudice Point Conversions’ amended counterclaims against Rodeway Inn

& Suites and Choice Hotels. For the reasons outlined in the district court’s well-

reasoned order, we affirm the district court’s conclusion that Point Conversions’

claims arising under Florida’s Deceptive and Unfair Trade Practices Act are

preempted by federal patent law. As to Point Conversions’ declaratory judgment

claims, we find no error in the district court’s dismissal of these claims, which in

any case it was under no obligation to entertain under the Declaratory Judgment

Act, 28 U.S.C. § 2201.

      AFFIRMED.




                                          2